Citation Nr: 1136908	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO. 08-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for erectile dysfunction on a secondary basis.

2. Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active military duty from May 1969 to May 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

Although the only issue listed on the March 2007 rating decision and the December 2007 Statement of the Case (SOC) is entitlement to SMC based on loss of use of a creative organ, the evidence on file indicates that the Veteran also seeks service connection for erectile dysfunction secondary to service-connected PTSD, which was noted in a January 2007 VA letter to the Veteran and discussed in the March 2007 rating decision and the December 2007 SOC. Consequently, as this issue has essentially been adjudicated by the RO, it is also addressed by the Board.


FINDINGS OF FACT

1. All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for an erectile dysfunction on a secondary basis and for SMC based on loss of use of a creative organ; and he has otherwise been assisted in the development of his claims.

2. The VA examiner concluded in February 2007 that the Veteran's 
service-connected PTSD and prescribed medications cause or contribute to his erectile dysfunction.  

3. With resolution of the doubt in the Veteran's favor, service-connected PTSD has aggravated his erectile dysfunction. 

4. The Veteran does not have loss of use of a creative organ.

CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction on a secondary basis are approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. The criteria for entitlement to SMC for loss of use of a creative organ have not been met. 38 U.S.C.A. §§ 1114(k), 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.350(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010). The regulations implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO sent the Veteran a letter in October 2006, prior to adjudication, that informed him of the requirements to establish entitlement to SMC; he was sent a letter in January 2007, prior to adjudication, that informed him of the requirements to establish entitlement to service connection on a secondary basis. 

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. No additional private evidence was subsequently added to the claims file after the letters. 

The Veteran was informed in both of the above-noted letters about disability ratings and effective dates. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. A VA evaluation was obtained in February 2007.

All available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal. The Veteran has been given ample opportunity to present evidence and argument in support of his claims. All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis

Secondary Service Connection Claim

The Veteran seeks service connection for an erectile dysfunction as secondary to his service-connected PTSD and the medication prescribed for it. He contends that his erectile dysfunction is associated with the medications that he takes for his PTSD. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for erectile dysfunction on a secondary basis will be granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A VA genitourinary evaluation was conducted in February 2007, with review of the VA treatment records. It was noted that the Veteran had a history of erectile dysfunction since 2000. He was able to obtain an erection but was unable to maintain it. He was able to complete coitus about 20 percent of the time when he took Levitra. He was unable to obtain or maintain an erection or complete coitus without Levitra. He was taking multiple medications, including medications for his psychiatric symptomatology. An erectile dysfunction was diagnosed, and the examiner concluded that the Veteran was taking medications for PTSD that could contribute to erectile dysfunction; he was also taking medication for back pain that could contribute to erectile dysfunction. According to the examiner, the cause of the Veteran's erectile dysfunction is speculative because of the multiple possible etiologies for erectile dysfunction, as PTSD/anxiety, psychological stress, dependence on disability with concomitant low self esteem or listed medications can contribute or cause erectile dysfunction.

Although the VA examiner noted in February 2007 that it would be speculative to provide an opinion on the relationship between the Veteran's current erectile dysfunction and his need for medication for his service-connected PTSD, the evidence is at least in equipoise, as the February 2007 VA opinion indicates a causal connection between PTSD, in light of the medications prescribed for this disorder, and erectile dysfunction. By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for erectile dysfunction as secondary to service-connected PTSD is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Consequently, service connection for an erectile dysfunction, as secondary to service-connected PTSD, is warranted but only for the degree of disability over and above the degree of disability existing prior to the aggravation. See Allen, supra. 

The RO will determine the degree of aggravation, based either on the present record or, if warranted, a new VA medical examination.


SMC Claim

The Veteran contends that his erectile dysfunction resulting from treatment for service-connected PTSD with medication entitles him to SMC for loss of use of a creative organ.

Subject to certain limitations, SMC is payable under 38 U.S.C.A. § 1114(k) for each anatomical loss of or the loss of use of one or more creative organs. 38 C.F.R. 
§ 3.350(a). Regulatory definitions for loss of or loss of use of a creative organ are as follows:

(i) Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ. Loss of use of one testicle will be established when examination by a board finds that:

(a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or

(b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or

(c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.

(ii) When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.

(iii) Loss or loss of use traceable to an elective operation performed subsequent to service, will not establish entitlement to the benefit. If, however, the operation after discharge was required for the correction of a specific injury caused by a preceding operation in service, it will support authorization of the benefit. When the existence of disability is established meeting the above requirements for nonfunctioning testicle due to operation after service, resulting in loss of use, the benefit may be granted even though the operation is one of election. An operation is not considered to be one of election where it is advised on sound medical judgment for the relief of a pathological condition or to prevent possible future pathological consequences.

(iv) Atrophy resulting from mumps followed by orchitis in service is service connected. Since atrophy is usually perceptible within 1 to 6 months after infection subsides, an examination more than 6 months after the subsidence of orchitis demonstrating a normal genitourinary system will be considered in determining rebuttal of service incurrence of atrophy later demonstrated. Mumps not followed by orchitis in service will not suffice as the antecedent cause of subsequent atrophy for the purpose of authorizing the benefit. 38 C.F.R. § 3.350.

The Veteran has not alleged either of his testicles are absent, that one of his testicles is smaller or of different consistency than the other, or that he lacks sperm production; i.e., that he is sterile. He also has not alleged that he incurred wounds or trauma in service, that he underwent any operation involving either testicle, or that he had mumps in service. Rather, the Veteran's claim is that treatment of his service-connected psychiatric disease with medication has caused an inability to obtain and maintain an erection without the use of Levitra. 

It was reported on VA evaluation in February 2007 that the Veteran had normal testicles, a normal epididymis/spermatic cord, normal seminal vesicles, and a normal cremasteric reflex. As previously noted, the Veteran said that he was able to obtain an erection but was unable to maintain it. He was able to complete coitus about 20 percent of the time when he took Levitra but was unable to obtain or maintain an erection or complete coitus without Levitra. An erectile dysfunction was diagnosed.

The Veteran's statements, along with the examination report, establish that the definitions for loss of or loss of use of a creative organ are not met in this case. He does not claim to have loss of any creative organ. He has not claimed to have loss of use of one or both testicles or complete loss of spermatozoa. The case does not involve any operations, wounds, trauma, or disease of his testicles or affecting his testicles. The Veteran did not allege and he has not been found on examination to have any physical differences between the testicles.

By the Veteran's own account he is able to achieve an erection, achieve penetration, and ejaculate, at least some of the time, when he takes Levitra. As he does have use of a creative organ, the appeal as to entitlement to SMC for loss of use of a creative organ must be denied. There is no reasonable doubt to be resolved in this matter. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for erectile dysfunction, based on aggravation by 
service-connected PTSD, is granted.

Entitlement to SMC based on loss of a creative organ is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


